In a support proceeding, the appeal is from an order of the Family Court, Nassau County, entered August 4, 1971, which determined the proceeding in petitioner’s favor. Order modified, on the facts, by reducing the award of $250 per week for petitioner’s support to $200 per week, as of the time of the entry of said order. As so modified, order affirmed, without costs. In our opinion the amount of the award for petitioner’s support was excessive to the extent indicated herein. Latham, Acting P. J., Shapiro, Gulotta and Christ, JJ., concur.